RENDERED: JANUARY 28, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1220-MR

TERESA K. WILLIAMS (FKA RUIZ
AND CAO)                                                           APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.                HONORABLE M. BRENT HALL, JUDGE
                       ACTION NO. 20-CI-00012


MICHAEL RUIZ; COMMONWEALTH
OF KENTUCKY, CABINET FOR
HEALTH AND FAMILY SERVICES;
AND HARDIN COUNTY
ATTORNEY’S OFFICE, DIVISION OF
CHILD SUPPORT                                                      APPELLEES


                               OPINION
                       REVERSING AND REMANDING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

DIXON, JUDGE: Teresa K. Williams appeals the Hardin Circuit Court’s orders,

entered July 27, 2020, and September 18, 2020, retroactively reducing Michael
Ruiz’s child support obligation. After careful review of the record, briefs, and law,

we reverse and remand for further proceedings consistent with this Opinion.

             BACKGROUND FACTS AND PROCEDURAL HISTORY

                Williams and Ruiz were previously married and have two minor

children. In January 2020, Ruiz registered with the Hardin Circuit Court a May 23,

2017, order setting his monthly child support obligation at $1,700. On January 22,

2020, citing a reduction in his income, Ruiz moved to modify his child support

obligation retroactively to August 2018. After a hearing, the court entered a

succinct order on July 27, 2020, reducing Ruiz’s support to $1,213.92 per month,

retroactive to February 1, 2020, and providing an offset of $135.02 per month for

18 months to allow Ruiz to recoup five months of overpayments.

                Williams timely moved to alter, amend, or vacate the judgment and

for specific findings of fact, pursuant to CR1 59.05 and CR 52.02, respectively.

The court denied the motion to alter, amend, or vacate, but did set forth additional

findings of fact in its September 18, 2020, opinion and order. Therein, the court

found that the parties’ combined gross monthly income was $20,292.97, which the

court noted exceeds the maximum income provided by the Kentucky child support




1
    Kentucky Rules of Civil Procedure.



                                          -2-
guidelines.2 The court “decline[d] to guess at an amount beyond the maximum

guideline child support amount[,]” and, accordingly, found that the total child

support obligation was $1,924.38, the maximum child support guidelines amount

required for two children, plus insurance. Taking into consideration Ruiz’s

proportion of the joint income, less an offset for his contribution to insurance, the

court determined that support should be modified to $1,213.92 per month. This

appeal timely followed.

                               STANDARD OF REVIEW

               Child support determinations are reviewed for an abuse of discretion.

McCarty v. Faried, 499 S.W.3d 266, 271 (Ky. 2016). A court abuses its discretion

if its decision was “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

“‘[G]enerally, as long as the trial court gives due consideration to the parties’

financial circumstances and the child’s needs, and either conforms to the statutory

prescriptions or adequately justifies deviating therefrom, this Court will not disturb

its rulings.’” McCarty, 499 S.W.3d at 271 (quoting Van Meter v. Smith, 14 S.W.3d

569, 572 (Ky. App. 2000)).



2
  Effective June 29, 2021, Kentucky Revised Statutes (KRS) 403.212 was amended expanding
the child support guidelines to encompass parental income up to $30,000 monthly and adjusting
the obligation amounts. As this action preceded the amendment, we apply the prior version of
the statute, KRS 403.212 (2019), effective 6-27-19, which limited the child support guidelines to
monthly incomes of up to $15,000.

                                               -3-
                                         ANALYSIS

               Williams’s first claim on appeal is that the court erred in modifying

Ruiz’s child support by inappropriately applying the guidelines where there was no

evidence or finding regarding the financial needs of the children.3 We agree that

the court abused its discretion; consequently, we need not reach Williams’s second

claim that the court erred in granting the motion retroactively.

               Where the income of parents exceeds the Kentucky child support

guidelines, a court is required to use its discretion in setting support. KRS

403.212(5). As Williams notes, in Downing v. Downing, 45 S.W.3d 449, 456 (Ky.

App. 2001), this Court held that where the guidelines were not applicable, it was an

abdication of discretion for a court to merely apply a mechanical calculation in

setting support. Herein, despite finding that the parties’ income exceeded the

guidelines, the court refused to use its discretion in setting support and instead

deferred to the maximum amount permitted by the guidelines–a practice that was

soundly rejected by the court in Downing. Id. See also Dudgeon v. Dudgeon, 318

S.W.3d 106 (Ky. App. 2010), wherein this Court held that the child support




3
  We note that to modify child support, the court must find that there has been a material change
in circumstances that is substantial and continuing. KRS 403.213(1). Herein, the court neither
cited this statute nor made such a finding; however, Williams has not raised this issue on appeal.
Accordingly, we will confine our review to the propriety of the court’s support calculation.

                                               -4-
guidelines shall not be utilized to calculate child support where the parties’

combined income exceeds the guidelines.

             Further, pivotal to setting support, especially where the guidelines are

inapplicable, the children’s reasonable needs must be considered by the court. See

McCarty and Downing. As the party seeking modification, Ruiz had the burden of

proof. Wilson v. Inglis, 554 S.W.3d 377 (Ky. App. 2018). Herein, no evidence

was presented regarding whether the needs of the children had decreased and, in

consequence, the court failed to provide the necessary supportive findings.

Accordingly, we must conclude that the court abused its discretion in granting

modification.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, we REVERSE the orders

and judgments of the Hardin Circuit Court and REMAND this matter for the court

to enter an order denying, without prejudice, Ruiz’s motion to modify child

support for Ruiz’s failure to present sufficient evidence to support modification.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE
                                           MICHAEL RUIZ:
 William D. Tingley
 Ft. Mitchell, Kentucky                    Jeremy S. Aldridge
                                           Elizabethtown, Kentucky


                                          -5-